United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Reno, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0837
Issued: November 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 11, 2021 appellant, through counsel, filed a timely appeal from an April 20, 2021
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP following the April 20, 2021 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1) Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include additional right shoulder conditions as causally related to her accepted
employment injury.
FACTUAL HISTORY
On February 19, 2014 appellant, then a 49-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that on February 18, 2014 she sustained a right
shoulder/clavicle injury when trying to remove a tool case that had triggered an alarm from a roller
bag while in the performance of duty. 4 She began working modified duty on February 19, 2014.
In February 19, 2014 reports, Julie Lesko, a nurse practitioner, diagnosed an
acromioclavicular joint/ligament sprain.
February 19, 2014 x-rays of the right shoulder demonstrated hypertrophic
acromioclavicular changes without separation, fracture, or lesions.
In a March 4, 2014 report, Dr. Richard W. Blakey, a Board-certified orthopedic surgeon,
noted appellant’s symptoms of numbness, tingling, popping, and pain in the right shoulder
following a February 18, 2014 employment incident when she pulled a tool case from a roller bag.
On examination of the right shoulder he found slight weakness in external rotation, tenderness to
palpation lateral to the acromion and over the biceps tendon, a positive biceps sign, and positive
superior labrum from anterior to posterior tear sign. Dr. Blakey found that right shoulder x-rays
did not demonstrate acromioclavicular asymmetry or glenohumeral arthritis. He assessed a
possible bicipital injury rather than an acromioclavicular joint injury. In a separate report of even
date, Dr. Blakey outlined work restrictions.
A March 15, 2014 magnetic resonance imaging (MRI) scan of the right shoulder
interpreted by Dr. Eric Kraemer, a Board-certified diagnostic radiologist, demonstrated calcific
tendinitis of the rotator cuff insertion with moderate surrounding tendinopathy , a possible small
partial-thickness insertional supraspinatus tear, labral degeneration and fraying without tear of the
biceps labral anchor, and significant lateral down-sloping and encroachment of the acromion.
In an April 1, 2014 report, Dr. Blakey opined that the March 15, 2014 MRI scan
demonstrated calcific changes at the insertion of the rotator cuff with possible damage at the base
of the biceps tendon competent to cause her pain symptoms. He administered a subacromial
injection and renewed work restrictions.
OWCP received additional reports from Dr. Blakey dated from April 15 through June 3,
2014, noting significant improvement of appellant’s symptoms following the subacromial

4

Under OWCP File No. xxxxxx035, OWCP paid limited medical expenses without formal adjudication for an
October 8, 2008 right shoulder injury sustained when appellant caught her ankle in a strap and fell backward to the
floor onto the right side of her body.

2

injection, indicating an intra-articular pathology. Dr. Blakey referred her for physical therapy and
a functional capacity evaluation. 5
On June 13, 2014 OWCP accepted the claim for right shoulder and upper arm sprain.
A July 7, 2014 OWCP-authorized functional capacity evaluation by Pam Fisher-Cohen, a
registered/licensed occupational therapist, demonstrated that appellant could lift up to 40 pounds
occasionally and up to 20 pounds repetitively, with crawling up to three hours, and reaching,
handling, and fingering up to six hours a day.
In reports dated September 30, 2014 through March 4, 2015, Dr. Blakey noted significant
improvement of right shoulder motion without tenderness. He returned appellant to full,
unrestricted duty, effective January 6, 2015. Dr. Blakey released her from care regarding the right
shoulder, effective March 4, 2015, as she was able to perform full-duty work without difficulty.
In reports from October 16, 2014 through April 8, 2015, Dr. Bruce E. Witmer, a Boardcertified physiatrist, noted appellant’s history of a February 18, 2014 occupational right shoulder
injury, with new complaints of right scapular, shoulder and neck pain, and trigger points at the
right cervical paraspinal base, right cervical paraspinal upper region, right levator scapulae, and
right trapezius regions. He opined that her symptoms were “related to the nerve and inflammatory
process from the disc and spine.” Appellant’s right shoulder pain was “more posterior in the
musculature” than intra-articular. Dr. Witmer diagnosed cervical disc abnormalities, cervical
radiculitis, and myalgia/myositis with trigger points. He explained that the occupational
component “can be definitively stated as an acute inflammatory flare of a condition that has led to
a myalgia with trigger points and radiculitis related to that inflammation.” Dr. Witmer
administered a series of trigger point injections. Beginning on February 24, 2015, appellant
reported numbness and paresthesias in the right hand and forearm, with mild sensory loss to
pinprick sensation on examination. Dr. Witmer then diagnosed cervical disc disease, cervical
radiculopathy, and myalgia with no active trigger points. He referred appellant for physical
therapy and electrodiagnostic studies. Dr. Witmer opined that she had attained maximum medical
improvement without ratable findings as of May 8, 2015.
An October 11, 2019 MRI scan of the right shoulder interpreted by Dr. Shin Kim, a Boardcertified radiologist, demonstrated a complete supraspinatus tendon tear with 1.3 cm retraction and
mild muscle atrophy, subscapularis tendinosis without tear, a normal labrum, normal biceps
tendon, labral complex, and pulley, moderate arthritic changes of the acromioclavicular joint with
a small inferior spur, and a Type II acromion.
OWCP, in separate development letters dated March 11, 2020, noted that it had received
medical evidence regarding possible consequential conditions of right supraspinatus and
infraspinatus tendon tears, right subscapularis tendinosis, and moderate right acromioclavicular
arthritic changes. It advised appellant that the most recent medical evidence submitted prior to the
expansion request was dated May 8, 2015 and addressed a neck condition not accepted in the
claim. Additionally, OWCP noted that on March 4, 2015 Dr. Blakey had released her from care
for the accepted right shoulder condition. It requested that appellant provide a detailed description
of the development of the newly-diagnosed right shoulder conditions, and a history of any relevant
5

Appellant participated in physical therapy treatments from April 24 through May 20, 2014.

3

injury. OWCP also provided a questionnaire for her and for her physician. It afforded appellant
30 days to respond.
In response, appellant, through counsel, provided an April 1, 2020 report by Dr. Jeffrey
Webster, a Board-certified orthopedic surgeon, who began treating appellant on July 23, 2019.
Dr. Webster noted the 2014 employment injury and Dr. Blakey’s history of treatment. Appellant
described the recurrence of right shoulder pain in April or May 2019 with radiation into the upper
arm and restricted shoulder motion. Dr. Webster obtained x-rays, which demonstrated no
significant arthritic or degenerative changes. He administered a right glenohumeral joint steroid
injection on August 29, 2019 and prescribed home exercises. On September 26, 2019 appellant
reported reduced pain symptoms after the injection, but that she continued to experience pain and
discomfort with activities of daily living, such as when driving her car. Dr. Webster opined that,
based on her continuing symptoms, she had sustained a rotator cuff tear. He obtained an
October 15, 2019 MRI scan of the right shoulder, which demonstrated a medium-sized 1.3 cm full
thickness supraspinatus and rotator cuff tendon tear. Dr. Webster administered a second
glenohumeral injection on December 17, 2019 and recommended a right shoulder arthroscopy
with debridement and rotator cuff repair. Appellant had not presented since the December 17,
2019 appointment. Dr. Webster diagnosed chronic degenerative right rotator cuff tendon tear. He
opined that, while he was “unable to state with 100 [percent] accuracy that [appellant’s] current
diagnosis” was related to the 2014 employment injury, appellant’s chronic pain since the 2014
injury suggested that it “certainly has something to do with the current diagnosis, but certainly
[Dr. Webster could] not completely rule out the fact this may just be a truly degenerative rotator
cuff tendon tear.”
By decision dated July 20, 2020, OWCP denied expansion of the claim to include
consequential right shoulder conditions as the medical evidence of record did not demonstrate that
the weakness or impairment caused by the accepted injury had led to an aggravation of the original
injury or a new injury.
On July 31, 2020 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review, which was held on October 16, 2020.
Appellant testified that she had been terminated from the employing establishment in
September 2015, and that she had not sustained any subsequent right upper extremity injuries.
By decision dated December 14, 2020, the hearing representative affirmed the July 20,
2020 decision, finding that the medical evidence of record was insufficiently rationalized to
establish causal relationship between additional right shoulder conditions and the accepted
employment injury.
On February 23, 2021 appellant, through counsel, requested reconsideration and submitted
a December 16, 2020 report by Dr. Webster, who noted that appellant sustained a February 18,
2014 employment injury when she lifted a toolbox from luggage. Dr. Webster opined that her
right shoulder pain was “the result of a mechanical overload” of the right rotator cuff tendon and
muscle complex. He explained that the supraspinatus tendon tear demonstrated by March 15, 2014
MRI scan was “likely due to” the February 18, 2014 employment injury. Dr. Webster opined that
the increased supraspinatus tear with retraction and atrophy observed when comparing the
March 15, 2014 MRI scan with the October 11, 2019 MRI scan occurred because of “benign
neglect” of the employment injury.
4

By decision dated April 20, 2021, OWCP denied modification of the December 14, 2020
decision, finding that Dr. Webster’s December 16, 2020 report did not provide a clear, wellrationalized opinion regarding any causal relationship between the February 18, 2014 employment
injury and the diagnosed supraspinatus tendon tear.
LEGAL PRECEDENT
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proo f to establish that the condition is
causally related to the employment injury.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 Aphysician’s opinion on whether there is a causal relationship
between the diagnosed condition and the accepted employment injury must be based on a complete
factual and medical background. 8 Additionally, the physician’s opinion must be expressed in
terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s
employment injury.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional right shoulder conditions as causally related to the accepted
employment injury.
Dr. Witmer provided reports dated October 16, 2014 through April 8, 2015 diagnosing an
inflammatory condition of the right shoulder and cervical disc pathology affecting the right hand
and forearm. These medical reports do not offer an opinion as to whether these diagnosed
conditions were causally related to the accepted employment injury. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship. 10 Thus, the Board finds that Dr. Witmer’s
reports are of no probative value on the issue of causal relationship and are insufficient to meet
appellant’s burden of proof.
In a March 4, 2014 report, Dr. Blakey noted appellant’s symptoms of numbness, tingling,
popping, and pain in the right shoulder following a February 18, 2014 employment incident when
she pulled a tool case from a roller bag. On examination of the right shoulder he found slight
weakness in external rotation, tenderness to palpation lateral to the acromion and over the biceps
6

R.J., Docket No. 17-1365 (issued May 8, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

7

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id. See also M.K., Docket No. 21-0520 (issued August 23, 2021).

10

See J.M., Docket No. 19-1926 (issued March 19, 2021); L.D., Docket No. 20-0894 (issued January 26, 2021);
T.F., Docket No. 18-0447 (issued February 5, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).

5

tendon, a positive biceps sign, and positive superior labrum from anterior to posterior tear sign.
Dr. Blakely found that right shoulder x-rays did not demonstrate acromioclavicular asymmetry or
glenohumeral arthritis. He assessed a possible bicipital injury rather than an acromioclavicular
joint injury. In a separate report of even date, Dr. Blakey noted outlined work restrictions. On
March 10, 2014 he referred appellant for an MRI scan of the right shoulder to rule out a rotator
cuff tear. In an April 1, 2014 report, he opined that the March 15, 2014 MRI scan demonstrated
calcific changes at the insertion of the rotator cuff with possible damage at the base of the biceps
tendon competent to cause her pain symptoms. Dr. Blakey administered a subacromial injection
and renewed work restrictions. OWCP received additional reports from Dr. Blakey dated from
April 15 through June 3, 2014, noting significant improvement of appellant’s symptoms following
the subacromial injection, indicating an intra-articular pathology. Dr. Blakey referred her for
physical therapy and a functional capacity evaluation. In reports dated September 30, 2014
through March 4, 2015, he noted significant improvement of right shoulder motion without
tenderness. Dr. Blakey returned appellant to full, unrestricted duty. In none of these reports,
however, did he provide an opinion on causal relationship between additional right shoulder
conditions and the accepted employment injury. This evidence is, therefore, of no probative value
and insufficient to establish expansion of the claim. 11
In April 1 and December 16, 2020 reports, Dr. Webster noted the February 18, 2014
employment injury and subsequent treatment. He opined that appellant’s right rotator cuff tear
could be chronic and degenerative in nature, or “benign neglect” of the effects of the accepted
February 18, 2014 right shoulder and upper arm sprain. As Dr. Webster’s opinion is equivocal in
nature, it is of diminished probative value and insufficient to establish expansion of the claim.12
OWCP received February 19, 2014 reports by Ms. Lesko, a nurse practitioner and a July 7,
2014 OWCP-authorized functional capacity evaluation by Ms. Fisher-Cohen, a registered/licensed
occupational therapist. Certain healthcare providers such as physician assistants, nurse
practitioners, physical therapists, and social workers are not considered “physician[s]” as defined
under FECA.13 Consequently, their medical findings and/or opinions will not suffice for purposes
of establishing entitlement to FECA benefits. 14

11

Id.

12

See E.B., Docket No. 18-1060 (issued November 1 2018); Leonard J. O Keefe, 14 ECAB 42 (1962).

13
Section 8101(2) provides that under FECA the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by the applicable state law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2 - Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11
(2006) (lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a
medical opinion under FECA); see also R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and
physical therapists are not considered physicians under FECA); T.D., Docket No. 21-0321 (issued July 13, 2021)
(an occupational therapist is not considered a physician under FECA).
14

J.B., Docket No. 20-1566 (issued August 31, 2021); D.P., Docket No. 19-1295 (issued March 16, 2020); G.S.,
Docket No. 18-1696 (issued March 26, 2019); see M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket
No. 16-1805 (issued February 23, 2018); David P. Sawchuk, id.

6

Appellant also submitted x-ray and MRI scan reports that addressed her right shoulder
conditions. However, the Board has held that diagnostic studies and standing alone, lack probative
value on the issue of causal relationship. 15
As the medical evidence of record is insufficient to establish causal relationship between
additional right shoulder conditions and the accepted employment injury, the Board finds that
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional right shoulder conditions as causally related to the accepted
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 20, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

15

C.H., Docket No. 20-0228 (issued October 7, 2020); R.J., supra note 6; E.G., Docket No. 17-1955 (issued
September 10, 2018).

7

